ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Booz Allen Hamilton, Inc.                     )        ASBCA Nos. 61149, 61150
                                              )
Under Contract No. FA7014-07-A-0020 et al. )

APPEARANCES FOR THE APPELLANT:                         Paul E. Pompeo, Esq.
                                                       Nicole B. Neuman, Esq.
                                                        Arnold & Porter Kaye Scholer LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 September 2017




                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61149, 61150, Appeals ofBooz Allen
Hamilton, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals